Citation Nr: 1224591	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-19 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from August 1977 to October 1978. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from a February 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In April 2011, the Board remanded this matter for further development.  The Board specifically instructed the Appeals Management Center (AMC)/RO to obtain additional treatment records, provide the Veteran with an examination, and  readjudicated his claims.  Subsequently, outstanding treatment records were obtained, the Veteran was provided an examination in April 2011, and the claims were readjudicated in an April 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, during the pendency of this appeal in an August 2010 rating decision, the RO granted a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran has not disagreed with the effective date and there is no outstanding issue related to this claim before the Board.  
 
FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity has been productive of mild incomplete paralysis.  

2.  The Veteran's peripheral neuropathy of the right lower extremity has been productive of mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran in the development of his claims of entitlement to increased initial ratings for his service-connected peripheral neuropath of the left and right lower extremities.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

On May 29, 2007, the RO received the Veteran's substantially complete application for entitlement to service connection for peripheral neuropathy of the lower extremities.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

In February 2008, the RO granted the Veteran's claim for service connection for peripheral neuropathy of the lower extremities and assigned a 10 percent rating for each side.  The Veteran disagreed with those ratings, and this appeal ensued.  

Inasmuch as it is derived from the initial service connection claim, the issue of entitlement to an increase rating for peripheral neuropathy is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  In this regard, the VA General Counsel issued a precedential opinion in December 2003 stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOPGCPREC 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  Nevertheless, in May 2008, the RO informed the Veteran of the method it used to assign disability ratings and set forth the criteria for rating peripheral neuropathy.  The RO also informed the Veteran of the types of evidence he could submit or inform VA about which could be used to support his claim.  

Following the May 2008 notice to the Veteran, VA obtained or ensured the presence of the following relevant evidence:  the records reflecting the Veteran's VA treatment from July 2005 through June 2011; a May 2008 statement from the Veteran's former employer; statements, received in May 2009, from the Veteran's friends, L. R. A., R. G., and D. D. H; .and the transcript of the Veteran's February 2011 hearing before the undersigned.  

In July 2007; January 2008; March, July, and September 2009; and April 2011, VA examined the Veteran, in part, to determine the extent of impairment attributable to peripheral neuropathy in each of his lower extremities.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

VA treatment records, dated since May 2007, show that the Veteran has experienced paresthesias and decreased sensation in both feet associated with his service-connected low back strain with spondylolisthesis at L5-S1.  In May 2007, he walked with a limp and was found to have weakness of the right extensor hallicus longus and weakness of dorsiflexion of the right foot.  However, he demonstrated normal muscle tone and bulk, and his deep tendon reflexes were 2+ and equal, bilaterally.  With encouragement, he accomplished full dorsiflexion of the right foot.  

During July 2007 VA examinations of the Veteran's spine and joints, it was noted that he walked without the aid of a cane, crutches, walker, or other assistive device.  He demonstrated decreased sensation in both lower extremities in a nondermatomal distribution.  A motor examination was normal without weakness, loss of muscle tone, or atrophy.  There were no callosities, breakdown, or abnormal shoe wear pattern that would indicate abnormal weight bearing.  His reflexes in the lower extremities remained 2+ and equal.  An electromyogram and nerve conduction velocity study revealed mild peripheral neuropathy of unknown etiology.  

In January 2008, VA reexamined the Veteran's spine.  He reported that he had pain radiating from his low back down his lower extremities to his feet.  He reported numbness in each of his lower extremities, greater on the right than the left.  He also reported weakness in the right lower extremity but not in the left.  It was noted that he had been walking with a cane for three weeks due to increased low back pain.  The Veteran stated that he could walk 50 to 75 feet at a time.  He reported that he was unsteady but denied a history of falls.  He also reported that due to back pain, he could not sit or stand for more than 15 minutes.  

On further examination, the Veteran demonstrated decreased sensation in both lower extremities in a nondermatomal pattern.  Motor strength was 4/5 in the right lower extremity and 5/5 in the left lower extremity.  No atrophy was noted.  The reflexes at the knee were 2+ and equal, and the reflexes at the ankle were 1+ and equal.  

During a May 2008 consultation with the VA Neurology Service, the Veteran demonstrated full strength and normal muscle tone and bulk in the lower extremities.  His sensation was equal, bilaterally, and his deep tendon reflexes were 2+ and equal.  His gait was abnormal.  Later in May 2008, the Veteran demonstrated a steady gait without ambulatory aids.  He denied a recent history of falls.  

In May 2008, the Veteran's employer noted that the Veteran had experienced a dramatic drop in his productivity as a heavy mechanical assembler and informed him of the need for medical documentation to substantiate a need for accommodation.  He reportedly had obvious difficulty with mobility to include prolonged standing, bending, and sitting.  Consequently, due to safety concerns for the Veteran and others, he was moved to a different position.   

In February 2009, the Veteran's employer reported that the Veteran had been terminated due to a staff reduction.  It was noted that concessions had been afforded the Veteran to accommodate his physical restrictions.  Such accommodations included the avoidance of lifting over 20 pounds, as well as the avoidance of prolonged standing, sitting, or bending.  Following his termination, it was noted that the Veteran did not receive any lump sum payment, disability retirement, or other benefits.  

During VA treatment in December 2008, the Veteran walked with a steady gait with and without an assistive device.  In January 2009, he demonstrated a steady gait with the aid of a cane.  He denied a recent history of falls.  His strength was 5/5 in the lower extremities; however, his quadriceps showed some atrophy.  In February 2009, the Veteran walked with a cane and bilateral knee braces.  He reported that severe pain caused him to fall.  His deep tendon reflexes were absent at the knee and 1+ at the ankles.  He reported decreased sensation from the torso down.  

In March 2009, the Veteran was examined by VA to determine the level of impairment caused by his service-connected peripheral neuropathy of both lower extremities.  The Veteran reported being unemployed due to back pain and the inability to walk more than 50 feet, despite the use of a cane.  He reportedly felt awkward and unstable when he walked.  He also reportedly felt weak but had no specific motor or sensory complaints.  

On examination, the Veteran used a cane and walked with an abnormal gait.  He demonstrated sensory deficits below the waist in a nondermatomal pattern.  There was no muscle wasting, atrophy, or weakness.  Plantar flexion of the feet, while the legs were straight, caused marked pain in the lumbosacral area.  He resisted all attempts to test his lower extremity strength.  His patellar and ankle reflexes were non-existent.  Babinski's sign was negative, bilaterally.

Following the VA examination, the relevant diagnosis was no definite evidence of lower extremity peripheral neuropathy by history or examination.  Waddell's sign was positive with straight leg raising and decreased sensation in both entire lower extremities.  It was non-dermatomal and non-anatomic in nature suggesting a significant amount of somatic overlay of the Veteran's back pain symptoms.  The examiner suggested that the issue be reviewed after a Neurologic Consultation in April 2009.

During the April 2009 consultation with the VA Neurology Service, the Veteran reported back pain radiating down to his toes.  It was noted that a February 2009 MRI had shown bilateral spondylolysis of L5 with grade I spondylolisthesis of L5 on S1 with some bilateral foraminal narrowing and potential impingement of both L5 nerve roots.  There was a far left extraforaminal disc herniation at L3-L4 to the right that abutted the right L3 ganglion and could serve as a source of right L3 nerve root irritation.  There was also mild degenerative bulging of the L4-5 disc without focal herniation or nerve root impingement.  

On examination, there was normal tone and motor strength and mildly decreased sensation in both feet.  The deep tendon reflexes were 1+ throughout the knees and ankles.  It was noted that the prior EMG had revealed evidence of peripheral neuropathy.  

In May 2009, L. R. A., D. D. H., and R. G. reported that during the last one to four years, the Veteran had used a cane to walk and had impacted his ability to do his job.  Indeed, Mr. H. stated that the Veteran could no longer perform manual labor.  Mr. A. stated that the Veteran was getting worse and that he could no longer walk, fish, play, or sit for prolonged periods.  

During a July 2009 VA neurological examination, the Veteran reported that he had  experienced numbness and tingling in his legs for many years and that it was getting progressively worse.  On examination, the Veteran demonstrated decreased sensation in his big toe and second toe, bilaterally.  His deep tendon reflexes at the knee and ankle were 2+ and equal, bilaterally, and his Babinski reflex was normal, bilaterally.  There was no evidence of muscle atrophy or of abnormal muscle tone or bulk.  He walked with an antalgic gait and used a cane for his right knee.  During the examination, the Veteran demonstrated generalized jerking movements.  It was noted that nerve conduction studies and an EMG had shown mild polyneuropathy of both lower extremities.  It was also noted that he had retired in February 2009 due to lumbar spondylosis, right knee pain, and major depression.  Following the examination, the relevant diagnoses were mild peripheral neuropathy in the left and right lower extremities.  The examiner stated that those disorders had no affect on the Veteran's usual daily activities.  

In July 2009, during a VA general medical examination and during a spine examination, the Veteran's lower extremity strength was 4/5, bilaterally.  That is, the Veteran demonstrated active movement against some resistance.  Again, the muscle tone was normal, and there was no evidence of muscle atrophy.  

In September 2009, the Veteran was reexamined by VA.  He walked with the assistance of a rollator to help prevent him from falling.  Deep tendon reflexes were 2+ and equal.  There were no sensory deficits and no muscle atrophy.  The examiner found no evidence of radiculopathy of the lower extremities.  Later in September 2009, the Veteran was issued a cane to assist him with his gait.

In February 2010, during a consultation with the VA Physical Therapy Service, it was noted that the Veteran continued to experience radiating low back pain.  His lower extremity strength was 3/5 bilaterally, that is limited range with graded resistance.  

During a May 2010 consultation with the VA Pain Management service, the Veteran complained of hypoasthesias in the upper and lower extremities.  Despite his complaints, his deep tendon reflexes were robust in his upper and lower extremities.  On examination, the Veteran's gait was slow, flexed, and antalgic, and he used a rollator walker.  His strength in the lower extremities was 5/5, bilaterally, and his reflexes at the knee and ankle were 2/4.  He continued to experience sensory deficits in the lower extremities in a non-dermatomal pattern.  

Records reflecting the Veteran's VA treatment from July 2010 to June 2011 show that the Veteran's peripheral neuropathy of both lower extremities was manifested primarily by diminished sensation.  His strength was, generally, full at 5/5, and his deep tendon reflexes were, generally, normal at 2+.

During an April 2011 VA neurological examination, the Veteran reported painful flare-ups of his peripheral neuropathy 8 or 9 times a day.  They included tingling and numbness and lasted for 15 to 20 minutes each.  The Veteran reported that the peripheral neuropathy of his lower extremities caused him difficulty when entering or exiting the bathtub or dressing his lower body.  He used canes or a walker for assistance ambulating and reported frequent falls without such assistance.  

On examination, the Veteran's lower extremity strength was 4-5/5 without evidence of muscle atrophy.  His sensation was diminished in the lower extremities, and his fine motor control was impaired.  The deep tendon reflexes at the Veteran' knees were 2+ and equal.  At the knees, they were 1+ and equal.  The Veteran reported neuritis and neuralgia in both lower extremities below the knee but no paralysis, pedal edema, or swelling.  The peripheral pulses were palpable, bilaterally.  The Veteran was able to walk with the assistance of a walker.  EMG and nerve conduction studies revealed evidence of motor and sensory peripheral neuropathy that was primarily demyelinating in nature.  Following the examination, the diagnoses were peripheral neuropathy of the left lower extremity, motor, mild and peripheral neuropathy of the right lower extremity, motor and sensory, mild.  

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

The Veteran's service-connected peripheral neuropathy of the lower extremities is rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve, while a 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Id. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (noting that when service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


Analysis

During his February 2011 hearing before the undersigned, the Veteran testified that the ratings for his service-connected peripheral neuropathy of the lower extremities did not adequately reflect the level of impairment caused by those disorders.  He stated that since the effective date of service connection, he had experienced pain, burning, and numbness of each lower extremity for which he was taking medication and being followed by VA.  In this regard, he reported that a VA physician had told him that the peripheral neuropathy in each lower extremity was productive of moderate incomplete paralysis.  Therefore, he maintained that increased initial ratings in excess of 10 percent were warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that since service connection became effective the Veteran's peripheral neuropathy of the lower extremities has been manifested primarily by tingling and a loss of sensation.  However, his lower extremity strength has, generally, been normal at 5/5, and there is no evidence of atrophy or diminished muscle tone.  Moreover, his lower extremity reflexes have, generally, been within normal limits at 2+, bilaterally.  Although the Veteran testified that a VA physician had told him that the peripheral neuropathy in the lower extremities was productive of moderate impairment, the VA treatment records and examination reports do not support the Veteran's testimony.  Rather, the VA examiners have consistently found the peripheral neuropathy to be productive of no more than mild impairment.  In addition to their reviews of the record and their clinical examinations, the examiners have cited the results of EMG testing and nerve conduction studies to support that finding.  

In addition to the Veteran's testimony and the medical evidence of record, the Board has considered the May 2009 statements from the Veteran's friends, L. R. A., R. G., and D. D. H.  They note that during the last several years, the Veteran's health has been deteriorating and that he uses a cane for ambulation and wears braces on each knee, a back brace, and two wrist braces.  While they cite the Veteran's problems primarily with his back and knees, they do not cite the Veteran's peripheral neuropathy.  As such, they are of limited, if any, probative value in rating the Veteran's polyneuropathy of the lower extremities.  

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence shows that the Veteran's peripheral neuropathy of the lower extremities is productive of no more than mild impairment on either side.  That degree of impairment meets or more nearly approximates the criteria for the initially assigned 10 percent ratings under 38 C.F.R. § 4.124, Diagnostic Code 8520.  Accordingly, those ratings are confirmed and continued, and the appeal is denied.

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected peripheral neuropathy in each of his lower extremities.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (noting that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected peripheral neuropathy of the lower extremities.  The record does not show that the Veteran has required frequent hospitalizations for that disorder, nor does it show marked interference with employment.  In this regard, the Board notes that in February 2009, the Veteran was terminated from his employment.  However, there were no findings that such termination was the result of the peripheral neuropathy of the lower extremities.  Rather, his termination was the result of a staff reduction, and he was not entitled to any sick pay or retirement pay or other benefits.  

In short, no unusual clinical picture has been presented, nor is there any other factor which takes the disability outside the usual rating criteria.  Therefore, the evidence does not support the proposition that the Veteran's peripheral neuropathy of the lower extremities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

Entitlement to an initial rating in excess of 10 percent is denied for peripheral neuropathy of the left lower extremity.  

Entitlement to an initial rating in excess of 10 percent is denied for peripheral neuropathy of the right lower extremity.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


